Macomber, J.
The decision upon the appeal by the plaintiff from an order permitting the appellant to file a supplemental answer, (ante, 666,) alleging the result of the trial in the superior court of the city of Yew York in the case of Hays against the Phoenix Insurance Company, practically decides this. *668motion also. That portion of the order not appealed from granted a stay pending this appeal, and properly denied a stay until the hearing upon appeal of the ease pending in the superior court of the city of New York in the action brought by this defendant against the insurance company. Such stay was obviously all the court should have granted, and the discretion of the court seems to have been fairly exercised, .and should not be disturbed. Order appealed from affirmed, with costs.
Van Brunt, P. J., and Bartlett, J., concur.